MEMORANDUM2
Pete Nava-Gomez appeals his conviction by guilty plea and sentence for transportation of illegal aliens in violation of 8 U.S.C. § 1324(a)(l)(A)(ii). Nava-Gomez’s attorney has moved to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), on the ground that the appeal is frivolous and without merit. Nava-Gomez did not file a pro se supplemental brief.
Nava-Gomez’s plea agreement contains an express waiver of the right to appeal the entry of judgment and the imposition of sentence. Because our independent review of the record indicates that the plea agreement, including the waiver of the right to appeal, was entered knowingly and voluntarily, United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998) (waiver of right to appeal is valid if knowing and volutary), we enforce the waiver, grant counsel’s motion to withdraw, and dismiss the appeal.
DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.